In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  12-­‐‑2738  
SARA  BRIDEWELL,  RANDY  MANUEL,  and  LISA  RHODES,  
                                          Plaintiffs-­‐‑Appellants,  
                                         v.  

KEVIN   EBERLE,   BRIAN   FORBERG,   and   CITY   OF   CHICAGO,  
ILLINOIS,  
                                           Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
             No.  08  C  4947  —  Harry  D.  Leinenweber,  Judge.  
                          ____________________  

       ARGUED  APRIL  5,  2013  —  DECIDED  AUGUST  27,  2013  
                   ____________________  

   Before  EASTERBROOK,  Chief  Judge,  and  FLAUM  and  WOOD,  
Circuit  Judges.  
     EASTERBROOK,   Chief   Judge.   Following   a   hit-­‐‑and-­‐‑run   colli-­‐‑
sion,  the  driver  of  the  struck  vehicle  took  off  in  pursuit  of  the  
fleeing   one.   Walter   Chandler,   who   had   left   the   scene,   even-­‐‑
tually  turned  into  what  appeared  to  be  a  dead-­‐‑end  alley;  Li-­‐‑
sa   Rhodes   pulled   up   behind   him,   blocking   his   exit.   Rhodes  
had   the   advantage   of   numbers.   She   was   accompanied   by  
2                                                               No.  12-­‐‑2738  

Sara   Bridewell,   Randy   Manuel,   and   Anthony   Watkins.   All  
but   Watkins   got   out   of   the   car   and   confronted   Chandler.  
Rhodes  reached  into  Chandler’s  car  and  took  the  key.  Before  
long,  Bridewell  yelled  that  Chandler  had  a  gun  and  the  three  
moved  off.  A  shot  rang  out.  The  horn  of  Chandler’s  car  be-­‐‑
gan  to  sound;  his  head  was  pressing  the  button.  Minutes  lat-­‐‑
er  two  men  were  seen  in  the  alley;  they  may  have  been  Ma-­‐‑
nuel  and  Watkins,  but  perhaps  not.  A  witness,  who  saw  one  
of  these  two  carrying  a  gun,  heard  two  more  shots.  
     These  men  left  and  police  arrived.  Bridewell  and  Rhodes  
approached  the  police  and  told  them  that  Chandler  had  shot  
at  them.  (They  did  not  know  his  name  yet,  but  we  use  names  
to  simplify  the  story.)  Two  detectives,  Kevin  Eberle  and  Bri-­‐‑
an  Forberg,  found  Chandler  dead,  with  a  gun  near  his  hand.  
They  concluded  that  he  had  been  shot  three  times.  They  also  
learned   from   the   witness   that   two   men   had   accompanied  
Rhodes  and  Bridewell,  something  they  had  not  volunteered.  
They   took   Bridewell   and   Rhodes   into   custody,   then   located  
and  arrested  Manuel  and  Watkins.  
     After   extended   interrogation,   both   Rhodes   and   Watkins  
told   the   police   that   Bridewell   had   shot   Chandler.   (Manuel  
invoked   his   rights   under   Miranda   and   was   not   questioned  
further.)   Bridewell   was   charged   with   murder.   She   was   al-­‐‑
ready  under  indictment  for  possession  of  cocaine  with  intent  
to  distribute.  Rhodes,  Manuel,  and  Watkins  were  released.  
     After  three  years  in  custody,  Bridewell  pleaded  guilty  to  
a  reduced  drug  charge  (possession  only)  and  was  sentenced  
to  time  served;  prosecutors  dismissed  the  murder  charge  by  
filing   a   nolle   prosequi.   More   than   a   year   earlier,   Bridewell,  
Rhodes,  and  Manuel  had  filed  this  suit  against  Eberle,  Forb-­‐‑
erg,  and  the  City  of  Chicago  under  42  U.S.C.  §1983,  contend-­‐‑
No.  12-­‐‑2738                                                              3  

ing   that   their   arrests   were   unlawful.   None   of   the   plaintiffs  
contended   that   the   interrogations   had   been   coercive   or   oth-­‐‑
erwise   improper,   though   Bridewell   raises   this   subject   indi-­‐‑
rectly  under  state  law  (we  return  to  the  issue  at  pages  7–8).  
Bridewell   added   three   claims   unique   to   her:   that   the   police  
took   longer   than   the   fourth   amendment   allows   to   present  
her  to  a  judge,  that  the  murder  charge  constituted  malicious  
prosecution,  and  that  the  defendants  tortiously  caused  her  to  
suffer   emotional   distress.   The   district   judge   granted   sum-­‐‑
mary   judgment   to   all   three   defendants   on   all   four   claims.  
2012  U.S.  Dist.  LEXIS  88671  (N.D.  Ill.  June  27,  2012).  
    The   district   court   found   that   Eberle   and   Forberg   had  
probable   cause   to   believe   that   Bridewell,   Rhodes,   and   Ma-­‐‑
nuel  either  shot  Chandler  or  aided  the  killer.  Police  found  a  
dead  body  and  learned  from  the  witness  plus  Bridewell  and  
Rhodes  that  Chandler  had  been  pursued,  trapped,  and  con-­‐‑
fronted  by  people  who  were  angry  with  him.  Multiple  shots  
were  heard.  The  witness  saw  Bridewell  and  her  companions  
run  away.  One  inference  was  that  one  or  more  of  them  had  
shot   Chandler.   It   was   not   the   only   possible   inference.   Per-­‐‑
haps  the  two  men  who  came  to  the  alley  later  had  fired  the  
fatal  shots  and  were  strangers  to  the  quartet.  Perhaps  Chan-­‐‑
dler  shot  himself,  intentionally  or  by  accident  when  trying  to  
harm  or  scare  his  pursuers.  The  police  thought  this  unlikely;  
they   saw   three   holes   in   Chandler’s   head,   implying   that   at  
least  two  of  the  shots  had  been  fired  by  someone  else.  
     A  medical  examination  revealed  only  two  holes,  made  by  
a  single  bullet.  But  probable  cause  is  not  determined  by  ret-­‐‑
rospect.  It  depends  on  what  the  police  know,  or  reasonably  
believe,  at  the  time.  And  probable  cause  is  a  standard,  not  a  
rule.  See  Illinois  v.  Gates,  462  U.S.  213  (1983).  When  facts  sup-­‐‑
4                                                                  No.  12-­‐‑2738  

port   a   “fair   probability”   that   a   suspect   has   committed   a  
crime,   probable   cause   to   arrest   exists.   462   U.S.   at   238.   The  
Court   described   a   “commonsense,   practical”   inquiry,   462  
U.S.   at   230,   into   the   question   whether   the   circumstances  
“warrant  suspicion”  justifying  detention.  462  U.S.  at  235.  The  
district   judge   thought   that   this   standard   had   been   met;   we  
do  too.  
     There   was   no   dispute   in   the   district   court   about   what  
Eberle  and  Forberg  knew  or  reasonably  believed  at  the  time.  
Plaintiffs   contend   that   a   jury   should   make   an   independent  
assessment   of   probable   cause,   no   matter   how   things   ap-­‐‑
peared   to   the   officers   at   the   scene.   They   observe   that   the  
witness   who   heard   shots   and   saw   plaintiffs   run   away   did  
not   tell   the   officers   that   plaintiffs   had   fired   guns;   perhaps   a  
jury   would   treat   this   as   reducing   the   likelihood   that   any   of  
the  plaintiffs  shot  Chandler  (or  assisted  the  shooter).  Similar-­‐‑
ly,  plaintiffs  contend,  a  jury  might  attach  significance  to  the  
fact  that  Chandler  was  very  drunk;  this  might  make  it  more  
likely  that  he  shot  himself  accidentally.  Plaintiffs’  position  is  
wrong  for  at  least  two  reasons.  
    First,  it  proceeds  as  if  the  police  had  to  use  the  rules  for  
summary  judgment  and  draw  inferences  in  favor  of  the  sus-­‐‑
pects.  They  don’t.  See,  e.g.,  Gramenos  v.  Jewel  Companies,  Inc.,  
797   F.2d   432   (7th   Cir.   1986);   Askew   v.   Chicago,   440   F.3d   894  
(7th   Cir.   2006).   The   summary-­‐‑judgment   rules   affect   what  
knowledge   the   district   court   can   impute   to   the   police,   not  
whether  a  given  set  of  facts  supplies  probable  cause.  And  in  
this  suit  there  is  no  dispute  about  what  the  police  knew  (or  
inferred,  albeit  incorrectly,  from  the  condition  of  Chandler’s  
head).  Chandler’s  head  was  a  mess;  a  single  bullet  fired  from  
close   range   (as   this   one   was)   can   cause   extensive   damage.  
No.  12-­‐‑2738                                                                     5  

Plaintiffs   do   not   deny   that   it   was   reasonable   for   the   detec-­‐‑
tives  to  have  thought  that  Chandler  had  been  hit  with  mul-­‐‑
tiple   rounds.   And   the   police   did   not   know   how   much   alco-­‐‑
hol   was   in   Chandler’s   blood;   he   was   dead   when   they   ar-­‐‑
rived,   and   his   blood   alcohol   was   tested   only   after   plaintiffs  
were  in  custody.  Whether  the  known  facts  add  up  to  proba-­‐‑
ble   cause   is   a   legal   question   for   the   judge,   not   a   subject   on  
which  jurors  are  entitled  to  form  their  own  opinions.  
     Second,   the   contention   that,   if   the   witness   did   not   relate  
seeing   any   of   the   group   fire   a   gun,   then   they   cannot   have  
done  so,  treats  memory  as  if  it  were  a  movie  made  by  a  well-­‐‑
positioned  camera.  Yet  things  happen  without  being  seen.  A  
witness  may  not  have  a  clear  view  of  an  entire  alley.  The  fo-­‐‑
cus  of  vision  is  fairly  small;  events  in  the  periphery  regularly  
are  missed.  And  memory  often  does  not  record  unexpected  
or   unusual   events.   See   Christopher   Chabris   &   Daniel   Si-­‐‑
mons,   The   Invisible   Gorilla:   How   Our   Intuitions   Deceive   Us  
(2010)  (describing  findings  of  psychological  research).  Police  
are  entitled  to  draw  on  eyewitness  descriptions  without  be-­‐‑
ing  required  to  assume  that  witnesses  got  every  detail  right,  
or  that  every  omission  from  a  description  must  establish  that  
the  omitted  fact  did  not  occur.  
     Now  we  take  up  the  three  claims  advanced  by  Bridewell  
alone,  starting  with  her  contention  that  the  police  waited  too  
long  to  present  her  to  a  court.  County  of  Riverside  v.  McLaugh-­‐‑
lin,   500   U.S.   44   (1991),   holds   that   the   fourth   amendment   al-­‐‑
lows   no   more   than   48   hours   for   the   police   to   get   a   magis-­‐‑
trate’s   approval   of   a   suspect’s   continued   detention.   The   de-­‐‑
lay   for   Bridewell   was   63   hours,   and   she   maintains   that   this  
entitles   her   to   damages.   The   district   judge   held   otherwise,  
ruling   that   because   Bridewell   is   a   member   of   the   class   in  
6                                                               No.  12-­‐‑2738  

Dunn  v.  Chicago,  231  F.R.D.  267  (N.D.  Ill.  2005),  which  dealt  
(in  a  settlement)  with  Chicago’s  repeated  violation  of  River-­‐‑
side’s   rule,   her   exclusive   remedy   comes   through   that   litiga-­‐‑
tion.  
    We   need   not   decide   whether   Bridewell   has   adequately  
demonstrated  that  her  claim  differs  from  the  one  resolved  in  
Dunn,  because  she  cannot  show  injury.  The  state  judge  con-­‐‑
cluded  that  probable  cause  existed  to  find  that  she  had  shot  
Chandler  and  ordered  her  to  be  held—and  also  revoked  her  
bail  on  the  drug-­‐‑distribution  charge.  The  Supreme  Court  ob-­‐‑
served   in   Riverside   that   the   reason   for   requiring   suspects   in  
custody   to   be   taken   before   a   magistrate   promptly   is   to   en-­‐‑
sure  that  detention  based  on  “incorrect  or  unfounded  suspi-­‐‑
cion”  is  short-­‐‑lived,  500  U.S.  at  52,  and  that  persons  properly  
arrested  but  entitled  to  bail  can  be  released  promptly.  Events  
showed  that  Bridewell  had  been  arrested  properly  and  was  
not   entitled   to   release   on   bail.   If   the   police   had   complied  
with   Riverside,   she   would   have   learned   these   things   a   little  
sooner  but  would  have  remained  in  jail.  This  means  that  she  
was  not  injured  by  the  delay.  
    What’s  more,  Bridewell  cannot  receive  damages  for  time  
spent   in   custody   on   a   valid   sentence.   See   Ramos   v.   Chicago,  
716   F.3d   1013,   1019–20   (7th   Cir.   2013).   She   received   credit,  
against   her   sentence   for   possessing   cocaine,   for   every   hour  
she   spent   in   custody   following   her   arrest   on   the   charge   of  
murder.  Defendants  pointed  this  out  in  their  appellate  brief,  
and   Bridewell’s   reply   brief   ignores   the   subject.   The   reply  
brief   does   maintain   that   Manuel   and   Rhodes   are   entitled   to  
damages  for  unreasonably  long  detention  short  of  48  hours,  
but  the  opening  brief  does  not  make  any  such  contention—
and  it  does  not  appear  to  have  been  advanced  in  the  district  
No.  12-­‐‑2738                                                                  7  

court   either,   where   only   Bridewell   sought   damages   for   ex-­‐‑
cessive  delay.  
    Bridewell  next  contends  that  she  is  a  victim  of  malicious  
prosecution.   Like   the   district   judge,   we   put   to   one   side   the  
question  whether  Eberle,  Forberg,  or  the  City  of  Chicago  can  
be  amerced  on  account  of  charges  filed  by  the  State’s  Attor-­‐‑
ney   of   Cook   County,   an   official   of   a   different   public   body.  
See  Ramos,  716  F.3d  at  1019–20.  The  tort  of  malicious  prose-­‐‑
cution   under   Illinois   law   includes   among   its   elements   a  
demonstration   that   the   assertedly   wrongful   prosecution  
terminated   in   the   plaintiff’s   favor   in   a   manner   implying   in-­‐‑
nocence.   See,   e.g.,   Swick   v.   Liautaud,   169   Ill.   2d   504,   512–13  
(1996).   A   prosecutor’s   dismissal   of   a   criminal   charge   may  
imply   innocence,   but   Swick   added   that   it   does   not   do   so  
when  it  is  part  of  a  plea  bargain.  Bridewell  struck  a  plea  bar-­‐‑
gain,   and   the   district   judge   concluded   that   this   forecloses   a  
malicious-­‐‑prosecution  claim.  
      Bridewell   contends   that   although   dismissal   as   part   of   a  
bargain  usually  fails  to  imply  innocence,  it  did  so  in  her  situ-­‐‑
ation   because   the   prosecutor   was   certain   to   abandon   the  
murder   charge   eventually   no   matter   what   happened   to   the  
drug   charge.   She   tells   us   that   the   evidence   was   weak—that  
Rhodes  and  Watkins  implicated  her  only  because  of  improp-­‐‑
er   interrogation,   that   her   hands   tested   negative   for   gunshot  
residue   (though   the   test   was   not   performed   until   after   she  
had  washed  her  hands),  that  her  DNA  and  fingerprints  were  
not   found   on   the   gun,   and   that   Chandler’s   death   from   one  
shot  fired  at  close  range  is  best  understood  as  suicide  rather  
than   murder.   Yet   the   medical   examiner   classified   the   death  
as   homicide   initially   and   after   a   reexamination,   and   Bride-­‐‑
well  was  in  position  to  have  shot  Chandler  from  less  than  a  
8                                                                  No.  12-­‐‑2738  

foot   away   and   dropped   the   gun   into   the   car.   Rhodes   and  
Watkins  had  no  reason  to  make  false  charges  against  Bride-­‐‑
well;  Rhodes  is  Bridewell’s  sister,  and  there  is  no  suggestion  
of  bad  blood  between  them.  
    We   therefore   cannot   say   that   the   murder   charge   was  
doomed   from   the   outset—and,   more   to   the   point,   we   could  
not   find   any   Illinois   case   holding   that   it   is   proper   to   look  
past  the  form  of  a  plea  bargain  to  inquire  what  would  have  
happened   had   a   compromise   not   been   reached.   Federal  
courts  asked  to  rule  on  claims  arising  under  state  law  must  
take  it  as  it  exists.  State  courts  have  the  prerogative  of  inno-­‐‑
vating   on   common-­‐‑law   subjects,   but   federal   courts   do   not.  
Bridewell  could  have  filed  this  suit  in  state  court  but  chose  a  
federal  forum  and  did  not  ask  the  district  judge  to  relinquish  
supplemental  jurisdiction,  28  U.S.C.  §1367(c)(3),  after  resolv-­‐‑
ing  her  two  claims  under  federal  law.  
     Bridewell   asserts   that   a   memo   in   the   prosecutor’s   files  
shows   that   dismissal   of   the   murder   charge   was   inevitable  
because  the  evidence  was  weak.  The  Assistant  State’s  Attor-­‐‑
ney  who  wrote  the  memo  concluded  that  the  failure  of  police  
to   obtain   DNA   from   the   gun,   and   to   test   Bridewell’s   hands  
for   residue   before   she   washed   them,   undermined   the  
strength  of  the  evidence.  This  assistant  also  was  skeptical  of  
Rhodes’s   accusation   against   Bridewell,   observing   that   the  
video   of   the   interrogation   showed   that   the   officer   had   been  
“cross-­‐‑examining”   Rhodes   for   about   four   hours   before   she  
told  the  officer  that  Bridewell  had  shot  Chandler.  Yet  convic-­‐‑
tions   have   been   obtained   on   weaker   evidence   (Rhodes   was  
an   eyewitness,   after   all)—and,   in   the   end,   the   assistant’s  
doubts   about   the   strength   of   the   prosecution’s   case   can   not  
overcome  the  absence  of  any  Illinois  authority  for  the  propo-­‐‑
No.  12-­‐‑2738                                                                      9  

sition  that  the  dismissal  of  charges  in  an  apparent  plea  bar-­‐‑
gain  implies  the  defendant’s  innocence.  
    As   for   Bridewell’s   claim   that   Eberle   and   Forberg   inten-­‐‑
tionally  inflicted  emotional  distress  by  arresting  her  and  rec-­‐‑
ommending   her   prosecution   for   murder:   the   district   judge  
dismissed   this   as   barred   by   the   one-­‐‑year   period   of   limita-­‐‑
tions   Illinois   uses   for   claims   of   this   sort.   745   ILCS   10/8-­‐‑101.  
Bridewell   was   arrested   on   September   3,   2006,   and   did   not  
sue   until   August   29,   2008.   We   held   in   Evans   v.   Chicago,   434  
F.3d  916,  934  (7th  Cir.  2006),  that  a  claim  of  intentional  inflic-­‐‑
tion   of   emotional   distress   in   the   course   of   arrest   and   prose-­‐‑
cution  accrues  on  the  date  of  the  arrest.  
    Bridewell   does   not   contend   that   any   state   court   has   un-­‐‑
derstood   the   accrual   time   differently—Illinois   applies   the  
standard  rule  that  a  claim  accrues  when  the  victim  first  suf-­‐‑
fers   injury   and   knows   its   cause—but   insists   that   her   claim  
accrued  anew  every  day  the  detectives  did  not  tell  the  prose-­‐‑
cutors   to   dismiss   the   indictment   because   the   statements   by  
Rhodes   and   Watkins   were   unreliable   and   DNA   evidence  
was   unavailable.   If   Bridewell   is   right,   however,   then   Evans  
must  be  wrong.  The  tort  of  intentional  infliction  of  emotional  
distress  either  is  a  continuing  wrong  (as  she  contends)  or  is  
not  (as  Evans  held).  The  idea  that  failing  to  reverse  the  ongo-­‐‑
ing   effects   of   a   tort   restarts   the   period   of   limitations   has   no  
support   in   Illinois   law—or   in   federal   law   either.   See,   e.g.,  
Wallace  v.  Kato,  549  U.S.  384  (2007);  Ledbetter  v.  Goodyear  Tire  
&  Rubber  Co.,  550  U.S.  618  (2007);  National  Railroad  Passenger  
Corp.  v.  Morgan,  536  U.S.  101,  110–15  (2002).  See  also  Turley  v.  
Rednour,   No.   11-­‐‑1491   (7th   Cir.   July   3,   2013),   slip   op.   16–18  
(concurring   opinion   distinguishing   three   different   senses   of  
“continuing  violation”).  
10                                                               No.  12-­‐‑2738  

    Although   the   detectives   did   not   submit   the   gun   for   full  
forensic  testing  until  too  late  to  collect  DNA,  and  became  re-­‐‑
luctant  to  cooperate  with  the  prosecutors  once  they  were  de-­‐‑
fendants  in  this  suit  (which,  recall,  Bridewell  filed  more  than  
a  year  before  the  murder  charge  was  dismissed),  it  is  hard  to  
see  how  these  events  could  constitute  a  new  malicious  pros-­‐‑
ecution,  when  the  prosecution  was  already  under  way.  And  
some   of   the   events   to   which   Bridewell   points,   such   as   the  
lack   of   proper   and   prompt   forensic   testing,   occurred   more  
than  a  year  before  she  filed  suit.  
      Even   if   we   were   to   suppose   that   a   new   claim   could   in  
principle   be   based   on   events   after   the   initial   injury,   Bride-­‐‑
well’s  claim  would  fail  because  she  does  not  contend  that  the  
detectives’  ongoing  failure  to  alert  the  prosecutor  to  the  po-­‐‑
tential   shortcomings   in   the   evidence   was   motivated   by   a  
freshly  formed  intention  to  cause  emotional  distress.  A  truly  
new   claim   arising   from   inaction   requires   proof   of   each   ele-­‐‑
ment  of  the  tort  on  each  day  the  supposedly  new  claim  aris-­‐‑
es.   Bridewell   wants   to   treat   the   (allegedly)   bad   intent   with  
which   the   prosecution   began   as   extending   to   all   later   inac-­‐‑
tion.  Yet  if  the  initial  intent  carries  forward,  so  does  the  ini-­‐‑
tial  date  of  the  claim’s  accrual.  
                                                                    AFFIRMED  
No. 12‐2738                                                          11 

     WOOD, Circuit Judge, concurring in the judgment. I agree 
with  my  colleagues  that  Officers  Kevin  Eberle  and  Brian 
Forberg had probable cause to arrest each of the plaintiffs—
Sara  Bridewell,  Randy  Manuel,  and  Lisa  Rhodes—for  the 
murder of Walter Chandler. Even though the plaintiffs offer 
a plausible account of the events that unfolded on September 
3,  2006,  their  account  does  not  detract  from  the  objective 
reasonableness of the inferences that the officers drew from 
the information available to them when they arrived on the 
scene.  The  fact  that  the  plaintiffs,  especially  Rhodes,  were 
subjected  to  a  grueling  and  humiliating  40‐hour 
interrogation after their arrest is deeply disturbing. Probable 
cause,  however,  depends  on  what  the  police  knew  at  the 
time  of  the arrest, not on anything  that  happened  later.  For 
the same reason, the post‐arrest discovery that Chandler had 
been  extremely  drunk  at  the  time  he  died  neither  adds  nor 
detracts  from  the  objective  reasonableness  of  the  actions  of 
the police.  
     I  also  agree  with  the  majority  that  Bridewell’s  state‐law 
claims for malicious prosecution and intentional infliction of 
emotional  distress were properly  dismissed. Nevertheless, I 
find  both  of  these  to  be  closer  calls  than  one  might  think 
based on the majority’s opinion. The majority sees the dispo‐
sition of the malicious‐prosecution claim as straightforward: 
the  prosecution  dismissed  the  murder  charges  with  a  nolle 
prosequi  motion,  as  part  of  a  bargain  in  which  Bridewell 
pleaded guilty to unrelated drug and gun possession charg‐
es.  In  Swick  v.  Liautaud,  662  N.E.2d  1238  (Ill.  1996),  the  Su‐
preme  Court  of  Illinois  held  without  apparent  qualification 
that “[t]he abandonment of the proceedings is not indicative 
of the innocence of the accused when the nolle prosequi is the 
result  of  an  agreement  or  compromise  with  the  accused, 
12                                                         No. 12‐2738 

misconduct  on  the  part  of  the  accused  for  the  purpose  of 
preventing  trial,  mercy  requested  or  accepted  by  the  ac‐
cused,  the  institution  of  new  criminal  proceedings,  or  the 
impossibility  or  impracticability  of  bringing  the  accused  to 
trial.” Id. at 1243. It is not clear, however, if the court meant 
to  prevent  the  plaintiff  from  rebutting  the  inference  that 
arises in those situations, or if it meant to create an absolute 
rule. Bridewell has offered evidence that she believes would 
rebut the inference that the dismissal of her murder charges 
did  not  signify  innocence  because  it  was  part  of  her  plea 
bargain.  Her  most  important  source  is  the  note  written  by 
Assistant  State’s  Attorney  Popielewski  stating  that  “after 
consultation with the State’s Attorney … it was determined 
that  the  State  could  not  sustain  its  burden  of  proof  in  this 
case.” But as we recently noted in Pulungan v. United States, 
No. 12‐2595, 2013 WL 3455514 (7th Cir. July 10, 2013), a deci‐
sion that guilt has not been (or cannot be) proved beyond a 
reasonable doubt is not the same as a decision that the per‐
son did not commit a crime. Id. at *2. I would therefore find 
not  that  Bridewell  was  categorically  barred  from  showing 
that  her  nolle  prosequi  reflected  her  innocence,  but  instead 
that  she  failed  to  overcome  the  contrary  presumption  that 
arises from the plea bargain.  
    Bridewell’s  claim  for  intentional  infliction  of  emotional 
distress also presents a much closer call for me than it does 
for  the  majority.  The  district  court  thought  that  this  claim 
was time‐barred, because it understood her to be contending 
that  all  of  the  offensive  actions  took  place  no  later  than  the 
day  when  she  was  charged.  That  date  was  more  than  one 
year before she filed suit, and so if her claim was limited in 
this way, it would indeed have been barred under 745 ILCS 
10/8‐101 (2003). The district court rejected the possibility that 
No. 12‐2738                                                          13 

her ongoing imprisonment somehow made this a continuing 
wrong, relying on Evans v. City of Chi., 434 F.3d 916, 934 (7th 
Cir. 2006).  
     I have no quarrel with the district court’s analysis, as far 
as  it  goes.  But  there  is  more  to  Bridewell’s  allegations:  she 
asserts  that  the  police  committed  several  allegedly  tortious 
actions  after  she  was  charged,  and  that  these  actions  inde‐
pendently  amounted  to  intentional  infliction  of  emotional 
distress.  Specifically,  she  states  that  the  detectives  failed  to 
disclose  to  the  prosecutors  that  Rhodes’s  and  Watkins’s 
statements  implicating  her  were  coerced  and  false.  These 
were  the  statements  elicited  as  a  product  of  Rhodes’s  40‐
hour  interrogation,  during  which  the  detectives  threatened 
her  by  telling  her  that  she  would  never  see  her  children 
again, screamed at her, denied her bathroom breaks, subject‐
ed her to a biased polygraph examination, lied to her about 
the  results,  and  were  otherwise  abusive.  Only  after  that  or‐
deal did Rhodes give a statement against Bridewell, her sis‐
ter;  she  later  repeated  that  statement  to  the  grand  jury.  But 
these events were known to the prosecutors either before her 
indictment or shortly thereafter. Any claim based on them is 
thus  also  time‐barred.  Bridewell  also  argues  that  the  DNA 
samples gleaned from the gun that was recovered were not 
sent for testing until 2009. Finally, she complains that Officer 
Forberg refused to discuss her case with the prosecutors be‐
cause  this  civil  case  was  pending.  Even  if  the  officers  were 
responsible for the late DNA testing and were uncooperative 
with  the  prosecutors,  however,  those  two  actions  are  not 
enough to amount to the outrageous conduct that Illinois re‐
quires for this tort. See, e.g., Duffy v. Orlan Brook Condo. Own‐
ers’  Ass’n,  981  N.E.2d  1069,  1079  (Ill.  App.  2012)  (“extreme 
and outrageous behavior requires conduct that goes beyond 
14                                                         No. 12‐2738 

all  possible  bounds  of  decency,  such  that  a  reasonable  per‐
son would hear the facts and be compelled to feelings of re‐
sentment and outrage”),  citing  Kolegas v. Heftel Broad. Corp., 
607 N.E.2d 201 (Ill. 1992). I thus concur in the decision to af‐
firm the dismissal of this claim. 
    My  final  reservation  relates  to  the  majority’s  discussion 
of Cnty. of Riverside v. McLaughlin, 500 U.S. 44 (1991). Bride‐
well complains that the police waited too long to present her 
in court for a probable‐cause hearing: Riverside holds that the 
hearing should have taken place within 48 hours, but Bride‐
well’s hearing did not occur until she had been detained for 
63  hours.  No  harm,  no  foul,  my  colleagues  argue:  the  pur‐
pose  of  the  Riverside  rule  is  to  ensure  that  the  innocent  are 
not detained any longer than is absolutely necessary.  
     But  Riverside  is  concerned  not  only  with  the  obviously 
innocent,  but also with those who  might  be  entitled  to bail. 
(It  is  worth  recalling,  in  this  connection,  that  in  the  federal 
courts, the Bail Reform Act requires the pretrial release of a 
person,  upon  proper  security,  unless  the  judicial  officer  de‐
termines that the person will not show up as required or that 
he  will  endanger  others  in  the  community.  See  18  U.S.C. 
§ 3142(b);  see  also  People  ex  rel.  Hemingway  v.  Elrod,  322 
N.E.2d 837, 840–41 (Ill. 1975) (discussing the qualified consti‐
tutional right to bail under Illinois law and noting that “the 
object  of  bail  …  is  to  make  certain  the  defendant’s  appear‐
ance  in  court  and  is  not  allowed  or  refused  because  of  his 
presumed  guilt  or  innocence”).  And  even  a  person  who 
would  not  be  entitled  to  release,  as  my  colleagues  assert 
Bridewell was, is entitled to the orderly procedure provided 
by  a  hearing  pursuant  to  Gerstein  v.  Pugh,  420  U.S.  103,  125 
(1975). One could have said much the same thing about the 
No. 12‐2738                                                              15 

student in Carey v. Piphus, 435 U.S. 247 (1978), who was sus‐
pended without due process from his public school for pos‐
session of marijuana. Rather than holding that the existence 
of  a  factual  justification  for  the  suspension  and  the  absence 
of any  tangible injury defeated his claim altogether, the Su‐
preme Court ruled that “if … respondents’ suspensions were 
justified, respondents nevertheless will be entitled to recover 
nominal damages not to exceed one dollar from petitioners,” 
id.  at  267,  because  “the  right  to  procedural  due  process  is 
‘absolute’ in the sense that it does not depend upon the mer‐
its  of  a  claimant’s  substantive  assertions,”  id.  In  addition, 
Carey  recognized  that  damages  for  emotional  distress  at‐
tributable to the deficiencies in procedure are possible, if the 
person  can  “convince  the  trier  of  fact  that  he  actually  suf‐
fered  distress  because  of  the  denial  of  procedural  due  pro‐
cess  itself.”  Id.  at  263;  see  also  Alston  v.  King,  231  F.3d  383, 
386 (7th Cir. 2000); Laje v. R.E. Thomason Gen’l Hosp., 665 F.2d 
724, 728 (5th Cir. 1982).  
    Bridewell  has  not  explained,  however,  what  emotional 
damages  apart  from  the  natural  distress  flowing  from  her 
detention she may have suffered as a result of the fifteen ex‐
tra  hours  that  elapsed  before  her  Gerstein  hearing.  With  re‐
spect  to  the  detention  itself,  as  a  practical  matter  she  is  the 
beneficiary  of  the  Dunn  litigation,  which  dealt  with  the 
City’s  careless  application  of  Riverside.  See  Dunn  v.  City  of 
Chi.,  231  F.R.D.  367  (N.D.  Ill.  2005).  The  Dunn  court  cut  off 
the class definition as of the date of its order, October 5, 2005 
(eleven months before the events here), but as my colleagues 
point  out,  putting  nominal  damages  to  one  side,  Bridewell 
cannot  recover  anything  for  time  spent  in  custody  that  was 
credited to a lawful sentence. I agree with them that Manuel 
and  Rhodes  failed  properly  to  preserve  their  arguments  by 
16                                                   No. 12‐2738 

omitting  them  from  their  opening  brief.  Thus,  in  the  end 
there is a chance that Bridewell might be entitled to a Carey‐
like remand for nominal damages. But that is sufficiently in 
doubt that I will not dissent from the across‐the‐board affir‐
mance that my colleagues favor.  
   With these reservations, I concur in the decision to affirm 
the judgment of the district court.